                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION


LUCIUS LEE RACKARD WILLIAMS,

                    Plaintiff,

v.                                                     Case No: 6:18-cv-350-Orl-40GJK

COMMISSIONER OF SOCIAL
SECURITY,

                    Defendant.
                                        /

                                        ORDER

      This cause is before the Court on Claimant's appeal of the final decision of the

Commissioner of Social Security's denial of his application for Social Security Disability

benefits (Doc. 1) filed on March 8, 2018. The United States Magistrate Judge has

submitted a report recommending that the decision be reversed and remanded.

      After an independent de novo review of the record in this matter, and noting that

no objections were timely filed, the Court agrees entirely with the findings of fact and

conclusions of law in the Report and Recommendation.

      Therefore, it is ORDERED as follows:

      1.     The Report and Recommendation filed February 12, 2019 (Doc. 23), is

ADOPTED and CONFIRMED and made a part of this Order.

      2.     The final decision of the Commissioner of Social Security is REVERSED

and REMANDED pursuant to sentence four of 42 U.S.C. § 405(g).

      3.     The Clerk is DIRECTED to enter judgment in favor of the Claimant and

close the case.
      DONE AND ORDERED in Orlando, Florida on February 27, 2019.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                      2
